UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         4/14/2020


  Evergreen East Cooperative,

                          Plaintiff,
                                                                       20-CV-184 (AJN)
                  –v–
                                                                            ORDER
  Bottomley Evergreens & Farms, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       On April 13, 2020, Defendants filed a motion to dismiss. Dkt. No. 22. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before April 23, 2020, Plaintiff must
notify the Court and its adversary in writing whether (1) Plaintiff intends to file an amended
pleading and when it will do so or (2) Plaintiff will rely on the pleading being attacked. Plaintiff
is on notice that declining to amend Plaintiff’s pleadings to timely respond to a fully briefed
argument in Defendants’ motion to dismiss may well constitute a waiver of the Plaintiff’s right
to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long
been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
       The initial pre-trial conference scheduled for May 15, 2020 is hereby adjourned pending
resolution of this motion.

       SO ORDERED.
             14 2020
Dated: April __,
       New York, New York



                            __________________________________
                                    ALISON J. NATHAN
                                  United States District Judge
